Exhibit10.29 [English Summary] Lease Agreement Lessor/Party A: Fujian Taining Golden Lake Tourism Economic Development Management Committee Lessee/Party B: Fujian Jintai Tourism Development Co., Ltd. Pursuant to the Fujian Taining Great Golden Lake Tourism Project Management Agreement effective August 21, 2001, both parties agree to the following: Party A shall lease the land to Party B according to this Agreement. The local government shall have the administrative rights to the land. Term: From August 21, 2001 to August 20, 2031. Rental Fees: The fees have been included in the Permit Fees/Mangement Fees as provided in the Fujian Taining Great Golden Lake Tourism Project Management Agreement. Jurisdiction: Laws of China Dispute: If there is any dispute between the parties, either party can resolve the dispute by the courts. Date of the Agreement: October 30, 2001
